Exhibit 10.2
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”) dated August 1, 2010, is
entered into by and between Mymetics Corporation, a Delaware corporation, with
its principal place of business at Route de la Corniche 4, CH-1066 Epalinges,
Switzerland (the “Company”), and Ernst Luebke, whose principal address is 39,
Route d’Arzier, 1273 Arzier, Switzerland (“Consultant”).
     1. Consulting Relationship. During the term of this Agreement, Consultant
will provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement. Consultant shall have the title of Senior
Advisor to the President. Consultant represents that Consultant has the
qualifications, the experience and the ability to properly perform the Services.
Consultant shall use Consultant’s best efforts to perform the Services such that
the results are satisfactory to the Company at the Company’s sole discretion.
     2. Fees and Expenses. As consideration for the Services to be provided by
Consultant and other obligations, the Company shall pay to Consultant the
amounts specified in Exhibit B attached to this Agreement at the times specified
therein, and the Company shall reimburse Consultant for all reasonable travel,
entertainment and other expenses incurred or paid by Consultant in connection
with, or related to, the performance of Consultant’s responsibilities or
services under this Agreement, upon presentation by Consultant of documentation,
expense statements, vouchers, and such other supporting information as the
Company may request, or as may be consistent with standard Company practices in
accordance with the Company’s Expense Policies as attached to this Agreement as
Exhibit C.
     3. Term and Termination. Consultant shall serve as a consultant to the
Company from August 1, 2010 through December 31, 2010.
     4. Independent Contractor. Consultant’s relationship with the Company will
be that of an independent contractor and not that of an employee.
          (a) Method of Provision of Services: Consultant shall be solely
responsible for determining the method, details and means of performing the
Services, provided, however, that Consultant shall have the use of the Company’s
corporate office in Nyon or Epalinges and the office equipment, including a
computer and telephone, to assist in providing the Services, such use to be
subject to guidelines determined by the Company’s President. Consultant may, at
Consultant’s own expense, employ or engage the service of such employees or
subcontractors as Consultant deems necessary to perform the Services required by
this Agreement (the “Assistants”). Such Assistants are not the employees of the
Company and Consultant shall be wholly responsible for the professional
performance of the Services by his Assistants such that the results are
satisfactory to the Company. Consultant shall expressly advise the Assistants of
the terms of this Agreement, and ensure that any Assistants who have access to
the Confidential Information (defined below) are bound by a non-disclosure
agreement in content substantially equivalent to the provisions hereof prior to
any disclosure of the Confidential Information to such persons.

 



--------------------------------------------------------------------------------



 



          (b) No Authority to Bind Company. Neither Consultant, nor any partner,
agent or employee of Consultant, has authority to enter into contracts that bind
the Company or create obligations on the part of the Company without the prior
written authorization of the Company.
          (c) No Benefits. Consultant acknowledges and agrees that Consultant
(or Consultant’s employees, if Consultant is an entity) will not be eligible for
any Company employee benefits, other than for stock options under the Company’s
2009 Stock Incentive Plan and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.
          (d) Social Charges; Indemnification. The Company will pay the social
charges associated with Consultant’s fees received under this Agreement.
Consultant shall have full responsibility for applicable social charges for all
compensation paid by Consultant to his partners, agents or its employees under
this Agreement, and for compliance with all other applicable labor and
employment requirements with respect to Consultant’s self-employment, sole
proprietorship or other form of business organization, and Consultant’s
partners, agents and employees, including state worker’s compensation insurance
coverage requirements and any U.S. immigration visa requirements for U.S.
partners, agents and employees. Consultant agrees to indemnify, defend and hold
the Company harmless from any liability for, or assessment of, any claims or
penalties with respect to such withholding taxes, labor or employment
requirements, including any liability for, or assessment of, social charges or
withholding taxes imposed on the Company by the relevant taxing authorities with
respect to any compensation paid by Consultant to his partners, agents or
employees.
     5. Supervision of Consultant’s Services. All of the Services to be
performed by Consultant, including but not limited to the Services, will be as
agreed between Consultant and the Company’s President. Consultant will be
required to report to the President concerning the Services performed under this
Agreement. The nature and frequency of these reports (oral or written) will be
left to the discretion of the President.
     6. Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the term of the Agreement, consulting or other services for, or engage in or
intend to engage in an employment relationship with, companies whose businesses
in any way involve products or services which are competitive with the Company’s
products or services, or those products or services currently proposed or in
development by the Company however, Consultant decides to do so, Consultant
agrees that, in advance of accepting such work, Consultant will promptly notify
the Company in writing, specifying the organization with which Consultant
proposes to consult, provide services, or become employed by and to provide
information sufficient to allow the Company to determine if such work would
conflict with the terms of this Agreement, including the terms of the
Confidentiality Agreement, the interests of the Company or further services
which the Company might request of Consultant. If the Company determines that
such work conflicts with the terms of this Agreement, the Company reserves the
right to terminate this Agreement immediately.

-2-



--------------------------------------------------------------------------------



 



     7. Confidentiality Agreement. The Consultant may be afforded access to
information regarding the business and affairs of the Company and its products
during the course of the assignment (“Confidential Information”), except such
information which (i) is already in the party’s possession, without an
obligation of confidentiality with respect thereto, prior to disclosure under
this Agreement, (ii) is or subsequently becomes part of the public domain
through no act or omission of the other party, (iii) is disclosed to the party
by a third party having no obligation of confidentiality thereto, provided the
party did not have actual or constructive notice that such information was
wrongfully disclosed by such third party; or (iv) is independently developed by
the party without access to or use of the Confidential Information.
Notwithstanding the foregoing, each party shall be entitled to disclose such
information: (a) to its agents, employees and representatives who have a need to
know such information, for the purpose of performance under this Agreement and
exercising the rights granted under this Agreement, or (b) to the extent
required by applicable law, or (c) during the course of or in connection with
any litigation, arbitration or other judicial proceeding based upon or in
connection with the subject matter of this Agreement. The Consultant agrees to
guard this Confidential Information, to hold it in strict confidence, and not to
disclose it to others without the written permission of the Company or until
such information is otherwise publicly released by the Company. The Consultant
agrees that upon termination or completion of this Agreement, any notebook, data
or information acquired or developed by the Consultant in carrying out the terms
of this Agreement will be turned over to the Company. Except as otherwise
specifically authorized by the Company in writing, information, data and reports
developed or acquired by Consultant in performance of this Agreement and
furnished to the Company (the “Deliverables”) shall be the exclusive property of
the Company. The Deliverables shall not be disclosed to any third party without
the written consent of the Company. The Consultant acknowledges that the breach
of any of the covenants contained in this Section 7 will result in irreparable
harm and continuing damages to the Company and the Company’s business, and that
the Company’s remedy at law for any such breach or threatened breach would be
inadequate. Accordingly, in addition to such remedies as may be available to the
Company at law or in equity in the event of any such breach, any court of
competent jurisdiction may issue an injunction (both preliminary and permanent),
without bond, enjoining and restricting the breach or threatened breach of any
such covenant, including, but not limited to, an injunction restraining the
Consultant from disclosing, in whole or in part, any Confidential Information.
The Consultant shall pay all of the Company’s costs and expenses, including
reasonable attorneys’ fees and accountants’ fees, incurred in enforcing such
covenants.
     8. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant has disclosed to the Company or which
is necessary for the performance of the Services under this Agreement, without
liability to such third parties. Notwithstanding the foregoing, Consultant
agrees that Consultant shall not bundle with or incorporate into any

-3-



--------------------------------------------------------------------------------



 



deliveries provided to the Company herewith any third party products, ideas,
processes, or other techniques, without the express, written prior approval of
the Company. Consultant represents and warrants that Consultant has not granted
and will not grant any rights or licenses to any intellectual property or
technology that would conflict with Consultant’s obligations under this
Agreement. Consultant will not knowingly infringe upon any copyright, patent,
trade secret or other property right of any former client, employer or third
party in the performance of the Services required by this Agreement.
     9. Miscellaneous.
          (a) Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the parties.
          (b) Sole Agreement. This Agreement, including the exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.
          (c) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, 48
hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Switzerland,
without giving effect to the principles of conflict of laws.
          (e) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
          (g) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.
[Signature Page Follows]

-4-



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement on the respective dates set forth
below.

            MYMETICS CORPORATION
      By:   /s/ Jacques-François Martin         Jacques-François Martin       
Title:   President & CEO        Date:   August 5, 2010         CONSULTANT
      By:   /s/ Ernst Luebke         Ernst Luebke              Date:   August 5,
2010    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES
     The Company wishes to employ Consultant to provide assistance with
financial planning and relationships with existing shareholders, and such other
matters as the President may request and that Consultant believes he is
qualified to provide.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPENSATION
     Monthly retainer of CHF 25,000

-2-



--------------------------------------------------------------------------------



 



EXHIBIT C
MYMETICS EXPENSE POLICIES

-3-